DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 03/08/2021.  Claims 1-4, 6, 8-12, 14, 16 and 19-21 are pending in the application. As such, Claims 1-4, 6, 8-12, 14, 16 and 19-21 have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 03/08/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-4, 6, 8-12, 14, 16 and 19-21 have been examined.  

4.	In view of the cancellation of two claims numbered 15, the previous objections directed to said claim(s) is/are respectfully reconsidered and withdrawn

Response to Arguments 
5.      Applicant’s amendments and remarks with respect to Claims 1-4, 6, 8-12, 14, 16 and 19-21 have been fully considered.   As such, and in response to said amendments and remarks filed 03/08/2021 with respect to independent Claims 1, 9, and 16, the previous rejections of Claims 1-
Allowable Subject Matter
6.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-4, 6, 8-12, 14, 16 and 19-21 are allowable over the prior art of record for at least the following rationale. Jacobsen et al., (U.S. Patent Application Publication: 2011/0001699), in view of Binyamin et al., (U.S. Patent Application Publication: 2013/0132856), both already of record, and hereinafter referred to as JACOBSEN and BINYAMIN disclose as follows.
At best, JACOBSEN evidences an architecture and method where voice commands “…are translated by software in the remote device 100 into keyboard and/or mouse commands that are then sent over the Bluetooth interface 150 to the host 200 where host 200 then interprets these translated commands in accordance with its own operating system/ application software to perform various functions…” “…voice commands that can be typically utilized…include screen commands such as move cursor up, down, pan left, pan right, pan up, pan down, zoom in, zoom out, zoom 5x, zoom 10x, etc. Voice commands may also include commands such as “select” “back” forward” or other application specific commands such as “bold” “underline”…”  (JACOBSEN paras. 39, 40, 49, 50, 68, 85, 88, 92, 98, Figs. 2, 13, 17, 18). 
         Further, BINYAMIN evidences, techniques and applications with e.g., “…generation/capture, the gesture input module 510 may transmit the gesture data to an ASP system (e.g., the ASP system 310), possibly through an access server (e.g., the ACS 312)…” where “…operating system 512 may be adapted to natively support gestures and, as such, may readily recognize a set of gestures received by way of user input at the client 304 (e.g., swipe, tap, ping, or flick on a touch screen of the client 304)… user inputs as comprising a gesture input, and the operating system 512 (e.g., (BINYAMIN paras. 78, 81, 88, 91, 92, 125-127, Figs. 2A, 3, 4, 5, 13).
Notwithstanding, JACOBSEN in view of BINYAMIN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 9, and 16. Similarly, dependent Claims 2-4, 6, 8; 10-12, 14, 21; and 19, 20 further limit allowable independent Claims 1, 9, and 16 correspondingly, and thus said claims are found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Casais (U.S. Patent Application Publication: 2003/0040341), hereinafter referred to as CASAIS, discloses a method of browsing interactive data services with a wireless mobile device using a multi-modal technique for selecting components of an image, and where in selecting, a comparison between the position of the cursor of a pointing device on the screen (for example the mouse, as selected by the user) and the coordinates of the graphical objects in the clickable bitmap (for example the polygons corresponding to countries, as specified by the application) determines which virtual link is selected and followed (See e.g., CASAIS, Abstract, paras. 8, 41, 41,  Fig. 1A).  
Please, see for additional references PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656